This cause came on to be heard upon the transcript of the record of the Public Utilities Commission of Ohio and was argued by counsel. On consideration whereof, it is ordered and adjudged by this court, that the judgment of the said Public Utilities Commission of Ohio be, and the same is *463hereby, modified by reducing the permanent value as found by the commission, of the several classes and kinds of property of The Cleveland Electric Illuminating Company, and the property of said company as a whole, used and useful for the service and convenience of the public in electrical service, as of July 1, 1914, to the sum of $18,549,172.87, and as so modified, the order of the public utilities commission of Ohio is affirmed. The amount of said reduction in the permanent value being the sum of $1,112,070 and being the amount of the item allowed by the commission designated “cost of attaching business.”

Order modified.

Nichols, C. J., Wanamaker, Newman and Johnson, JJ., concur.